Citation Nr: 0021755	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  91-47 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March to 
September 1989.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 1990 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  In April 1992, March 1997 
and October 1998 the Board remanded the veteran's claims for 
further development.

In a February 1999 rating decision, the RO granted service 
connection and awarded compensable disability evaluations for 
left and right knee disabilities and low back, right ankle 
and left shoulder disabilities.  This represents a complete 
grant of the benefits sought as to these claims.  The RO also 
granted service connection for a right hip disability and 
assigned a noncompensable disability evaluation; an appeal of 
that evaluation is not of record.  Accordingly, the Board 
will confine its determination to the issue as set forth on 
the decision title page.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO. 

2. No competent evidence has been submitted to demonstrate 
that the veteran currently has a right leg disorder.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a right leg disorder.  
38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a right leg 
disorder.  The legal question to be answered, initially, is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of his claim.  38 U.S.C.A. 
§ 5107(a).  To that end, however, the Board remanded the 
veteran's claims in April 1992, March 1997 and October 1998, 
in part to afford the RO an opportunity to obtain additional 
service medical records pertaining to the veteran and to 
enable him to undergo VA examination and submit additional 
evidence in support of his claims.  The veteran did not 
submit any new evidence and the additional service medical 
records received by the RO (many duplicative of those already 
of record) and VA examination report are associated with the 
claims folder and, as will be explained below, the Board 
finds that this claim is not well grounded.

Factual Background

On a report of medical history completed in April 1988, when 
the veteran was examined for enlistment into service, he did 
not report a right leg problem.  When examined that day, a 
questionable right foot scar was noted.  According to a 
February 1989 note on the examination report, in September 
1988, the veteran sustained a second-degree burn on his right 
foot from motorcycle exhaust.  The scar was not considered a 
problem for wearing boots and was not considered 
disqualifying; the veteran was found qualified for active 
service.

Service medical records reflect the veteran's repeated 
complaints of bilateral arch and tendon pain, diagnosed as 
Achilles tendonitis and plantar fasciitis.  In April 1989, 
the veteran underwent an appendectomy.  Approximately one 
month later, in May 1989, he complained of chills and 
shooting right leg pain for five days.  According to the 
clinical record, the veteran's pain was two inches medial to 
his incision and felt like a "golf ball".  His right lower 
extremity pain was in (the) obturator distribution to the 
knee.  The assessment was possible pelvic abscess impinging 
upon the obturator nerve.  Further, the veteran appeared 
clinically well and had no clear complaints of bacteremia but 
described nerve pain without diarrhea for several days.  He 
was hospitalized for two days to rule out a pelvic abscess.  
According to the hospital records, a computed tomography  
(CT) scan of the veteran's abdomen was normal and the 
discharge diagnosis was abdominal pain of unknown etiology.

In June 1989, a physical therapy consultation report reflects 
the veteran's complaints of bilateral arch pain that started 
in boot camp.  The pain started in his arch and moved up his 
Achilles tendon to his calves.  Examination revealed 
tenderness to palpation in both heels and Achilles tendons, 
the right greater than the left.  

According to findings of a July 1989 Physical Evaluation 
Board report, the veteran complained of bilateral heel pain 
since the third day of training, after running and prolonged 
standing.  The pain started in April 1989 and was 
unresponsive to treatment.  A bone scan in July 1989 showed 
mild symmetrical bilateral calcaneal uptake in the inferior 
posterior parts of both calcaneus.  Current examination 
findings revealed tenderness to palpation along both plantar 
fascia.  The veteran had bilateral pes planus.  He was 
neurovascularly intact, bilaterally and had full range of 
motion.  The diagnosis was bilateral planar fasciitis.  It 
was recommended that the veteran be discharged from service.  
A separation examination report is not of record.

Post service, the veteran, who was nineteen years old, was 
examined by VA within two months of discharge, according to a 
November 1989 orthopedic examination report.  The veteran had 
multiple orthopedic complaints, said his thighs were okay but 
both were knees painful and he had occasional bilateral lower 
leg pain.  His most bothersome recent problems were his 
knees, heels, low back and left shoulder.  On examination, 
the veteran had good toe and heel walking strength, his legs 
were equal in length and the pelvis level.  Muscle condition 
was average for his age.  No x-rays were taken.  Right knee, 
ankle and hip disorders were diagnosed, but not a right leg 
disorder.  The examiner found no clinical signs of peripheral 
joint inflammation.

In a January 1991 statement in support of his claim, the 
veteran said that he experienced right knee and calf pain 
shortly after entering service.  He stated that after his 
appendectomy, he was advised to begin some physical exercise 
and experienced shooting pains from his incision down his 
inner thigh to the back of his leg.  According to the 
veteran, medical tests found nothing wrong, but he continued 
to occasionally have those pains.  

The veteran underwent VA orthopedic examination in January 
1999, by the same physician who examined him in 1989.  
According to the examination report, the veteran had left 
shoulder, bilateral knee and feet and right ankle symptoms in 
service.  One year after discharge, he still had knee and 
foot symptomatology and continued to experience chronic 
symptoms.  He denied work-related injuries.  The veteran 
stated that he never had any bilateral thigh or lower leg 
pain.  On examination, extensor muscles and sensation were 
normal at the lower legs and feet.  The veteran's thighs and 
lower legs were normal to inspection and palpation and he 
denied ever having had any pain problems in these areas.  The 
pertinent diagnosis was that both thighs and legs were free 
of symptoms and were normal to examination and the veteran 
denied any symptoms in those areas in the past.

Thereafter, as noted above, in February 1999, the RO granted 
service connection for muscular strain of the left knee; 
chronic synovitis plus moderate degenerative arthritis, plus 
symptomatic patellar chondromalacia and patellar tendonitis 
of the right knee; chronic muscular strain of the low back; 
right ankle synovitis; right hip muscular strain and left 
shoulder chronic rotator cuff impingement and tendonitis.

Analysis

According to 38 U.S.C.A. §  1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of arthritis in service, 
its incurrence coincident with service will be presumed if it 
was manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 1126 F.3d 1464 
(Fed.Cir. 1997), cert denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).

The veteran has contended that service connection should be 
granted for a right leg disorder.  The record demonstrates 
that, while he complained of right leg pain in May 1989, that 
pain appeared related to pelvic and abdominal complaints 
associated with an earlier appendectomy and a right leg 
disorder was not diagnosed.  Moreover, on VA examinations 
after the veteran's separation from service, there was no 
showing that the veteran had a right leg disorder.  In fact, 
when examined by VA in January 1999, the veteran denied ever 
having pain problems in his thighs and lower legs and the VA 
orthopedic examiner stated that the veteran's thighs and legs 
were free of symptoms and normal to examination.  
Furthermore, the veteran has submitted no evidence to show 
that he currently has a right leg disorder.  In short, no 
medical opinion or other medical evidence showing that the 
veteran currently has a right leg disorder has been 
presented.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  The evidence now 
of record fails to show that the veteran currently has a 
right leg disorder.  Thus, this claim may not be considered 
well grounded.  38 U.S.C.A. §§ 1131, 5107(a); 38 C.F.R. 
§ 3.303.  Since the claim is not well grounded, it must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Although the Board has disposed of the claim of entitlement 
to service connection for a right leg disorder on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Service connection for a right leg disorder is denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

